Case 19-30875 Doc 30 Filed 08/22/19 Entered 08/22/19 11:58:30 Page 1of3

SAL, BBL
Fill in this information to identify your case: CL...) A AY

 

 

 

Debtor 1 Jeffrey Alexander Belske Check if this is:

An amended filing
Debtor 2 Elizabeth Ann Belske (1 Asupplement showing postpetition chapter
(Spouse, if filing) 13 expenses as of the following date:
United States Bankruptcy Court for the: DISTRICT OF CONNECTICUT MM /DD/YYYY

 

Case number
(If known)

 

 

Official Form 106J
Schedule J: Your Expenses 12/45

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 

 

Describe Your Household
1. Is this a joint case?

0 No. Go to line 2.
i Yes. Does Debtor 2 live ina separate household?

MNo
O Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

2. Do you have dependents? ([] No

     

 

 

 

 

 

 

 

Do not list Debtor 1 and HE Ves. Fill out this information for Dependent’s relationship to Dependent’s Does dependent
Debtor 2. each dependent.............. Debtor 1 or Debtor 2 live with you
EASE sh you i
ONo
dependents hommes. cor haw gh 4 ves
= ONo
daughter & ¢ Hl Ves
ONo
daughter ¢ (0 ves
ONo
daughter Sovy [
O No
daughter ¢ (4 Hl ves
ONo
son ma |G Hi Yes
ONo
son 2 | T Hi Yes
ONo

son we 14 Hl Yes

 

3. Do your expenses include BNo
expenses of people other than gO
yourself and your dependents? Yes

GE Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule /: Your Income
(Official Form 1061.) Your expenses

 

4. The rental or home ownership expenses for your residence. Include first mortgage
payments and any rent for the ground or lot.

4. $ 1,147.00

Official Form 106J Schedule J: Your Expenses page 1
Case 19-30875 Doc 30 Filed 08/22/19

Debtor1 Jeffrey Alexander Belske
Debtor2 Elizabeth Ann Belske

6.

16.

17.

18.

19.

20.

21.
22.

23.

24.

Official Form 106J

Entered 08/22/19 11:58:30 Page 2of3

Case number (if known)

 

 

 

 

 

 

 

The result is your monthly net income.

 

 

 

 

 

Utilities:
6a. Electricity, heat, natural gas 6a. $ 175.00
6b. Water, sewer, garbage collection 6b. $ 10.00
6c. Telephone, cell phone, Internet, satellite, and cable services 6c. $ 120.00
6d. Other. Specify: 6d. $ 0.00
Food and housekeeping supplies 7. $ 1,000.00
Childcare and children’s education costs 8. $ 700.00
Clothing, laundry, and dry cleaning 9. $ 80.00
Personal care products and services 10. $ 80.00
Medical and dental expenses 11. $ 0.00
. Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments. 12. $ 0.00
Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 0.00
Charitable contributions and religious donations 14. $ 0.00
Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance 15a. $ 0.00
15b. Health insurance 15b. $ 0.00
15c. Vehicle insurance 15c. $ 0.00
15d. Other insurance. Specify: 15d. $ 0.00
Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify: 16. §$ 0.00
Installment or lease payments:
17a. Car payments for Vehicle 1 17a. $ 0.00
17b. Car payments for Vehicle 2 17b. $ 0.00
17c. Other. Specify: 17c. $ 0.00
17d. Other. Specify: 17d. §$ 0.00
Your payments of alimony, maintenance, and support that you did not report as
deducted from your pay on line 5, Schedule |, Your Income (Official Form 106)). 18. $ 0.00
Other paymenis you make to support others who do not live with you. $ 0.00
Specify: 19.
Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your income.
20a. Mortgages on other property 20a. $ 0.00
20b. Reai estate taxes 20b. $ 0.00
20c. Property, homeowner's, or renter’s insurance 20c. $ 0.00
20d. Maintenance, repair, and upkeep expenses 20d. $ 0.00
20e. Homeowner's association or condominium dues 20e. §$ 0.00
Other: Specify: 21. +$ 0.00
Calculate your monthly expenses
22a. Add lines 4 through 21. $ 3,312.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 $
22c. Add line 22a and 22b. The result is your monthly expenses. $ 3,312.00
Calculate your monthly net income.
23a. Copy line 12 (your combined monthly income) from Schedule I. 23a. $ 2,499.80
23b. Copy your monihly expenses from line 22c above. 23b. -$ 3,312.00
23c. Subtract your monthly expenses from your monthly income. a, | 6 -812.20

 

 

Do you expect an increase or decrease in your expenses within the year after you file this form?
For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a

modification to the terms of your mortgage?

No.

 

0 Yes. [ Explain here:

Schedule J: Your Expenses

page 3

 
Case 19-30875 Doc 30 Filed 08/22/19 Entered 08/22/19 11:58:30 Page 3of3

Debtor1 Jeffrey Alexander Belske
Debtor2 Elizabeth Ann Belske Case number (if known)

If not included in line 4:

4a. Real estate taxes 4a. $ 0.00
4b. Property, homeowner's, or renter’s insurance 4b. $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. $ 0.00
4d. Homeowner's association or condominium dues 4d. $ 0.00
5. Additional mortgage payments for your residence, such as home equity loans 5. $ 0.00

Official Form 106J Schedule J: Your Expenses page 2

 
